LOTTINGER, Judge.
The plaintiffs, Aveneal Meaux and Dudley Bourque, have perfected this appeal from a decision of the State Civil Service Commission.
The Department of Highways of the State of Louisiana, defendant herein, has filed in this Court a peremptory exception to said appeal setting forth; “That under the law of the State of Louisiana the validity or constitutionality of a Civil Service rule is not subject to attack unless the Director of Personnel be made a party to such proceedings; that said Director of Personnel has never been made a party hereto nor furnished any pleadings or memoranda submitted herein.”
Notwithstanding the fact that the Director of Personnel of the Department of State Civil Service has prepared the transcript of the record for this appeal, he has not been specifically impleaded herein.
LSA-R.S. 13:3416 provides:
“The director of personnel of any department of state or city civil service existing under the provisions of Article XIV, Section 15 of the Constitution of Louisiana shall be an indispensable party in any judicial proceeding wherein relief is sought against any rule, decision, action or failure to act of the civil service commission under which the director functions, with all of the rights and remedies afforded to parties in litigation by the laws of this state. Acts 1962, No. 57, § 1.” (Emphasis added.)
LSA-R.S. 13:3418 provides:
“Copies of all pleadings and briefs filed or submitted in any proceeding in which a director of personnel is a party, as herein provided, shall be delivered to the director by the party filing or submitting the same. The director of personnel shall deliver to all adverse par*187ties in such proceeding a copy of all pleadings and briefs filed or submitted on his behalf. Acts 1962, No. 57, § 3.”
LSA-R.S. 13.3419 provides:
“The clerk of court in which any action is brought, whether originally, by appeal, or otherwise, in any case in which a director of personnel is a party, as herein provided, shall give to such director all notices required to be furnished to a party in any similar judicial proceeding. Acts 1962, No. 57, § 4.”
In view of the above requirements making the Director of Personnel of the Department of State Civil Service an indispensable party hereto, it is hereby ordered that the Director of Personnel of the Department of State Civil Service be made a party hereto and that the appellants and appellee herein furnish to said Director copies of all pleadings and briefs filed herein in accordance with LSA-R.S. 13:3418.
Exception maintained.